office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 dremus postn-109082-14 uilc date date third party communication none date of communication not applicable to gigi g fenster appeals officer office of appeals specialty operations domestic operations team from john e glover senior counsel branch financial institutions products subject appropriate treatment of second injury fund estimated future assessments legend taxpayer insurance_company issues ----------------------------------------------------------------------------------------- -------------------------------------------- ------------------------------------------- whether estimates of future annual assessments by special fund second injury fund the fund under the u s longshore and harbor workers’ compensation act u s c the act may be included as unpaid_losses under sec_832 of the internal_revenue_code the code if the answer to issue is no are the assessments themselves as opposed to estimates of future annual assessments considered ordinary and necessary business_expenses under sec_832 as provided in sec_162 postn-109082-14 facts taxpayer is the parent of a group that files a consolidated tax_return on a calendar_year basis insurance_company is a wholly owned subsidiary of taxpayer insurance_company provides workers’ compensation insurance under among others the act the act is a federal workers’ compensation act administered by the u s department of labor dol sec_908 of the act deals with situations where an employee who has an existing permanent partial disability suffers an additional injury this additional injury is generally described as a second injury similar to state workers’ compensation statutes the act encourages the employment of previously injured workers by limiting the liability of the employer when a previously injured worker suffers a second injury that increases the worker’s disability in such second injury situations the employer or insurer may request to have the disability payments apportioned to a special fund established under of the act if the request is granted the employer’s liability for compensation payments is capped at a maximum of weeks and any payments due after that period are made from the fund the fund is a mandatory pool administered by dol the fund distributes risks for second injury claims among self-insured employers and insurance carriers and thereby encourages the hiring of previously injured workers the fund accomplishes this by assuming some of the risks associated with a second injury and thus relieving the primary insurer or the self-insured employer of the liability in the absence of the fund the insurer or the self-insured employer would be fully liable for such claims the assessment mechanism spreads the costs of this coverage among those insurance carriers and self-insured employers the fund operates on a year-to-year and pay-as-you-go basis it has no liability for claims that exceed its assets on each calendar_year dol makes an estimate of the probable expenses of the fund for the year the estimated amount is then assessed against self-insured employers and insurance carriers subject_to the act however if an insurance_company were solely responsible for an employee’s disability it would establish a reserve at the time the employee became disabled in the total amount of the estimated payments expected to be made over the entire period of the disability if the insurer makes a claim against the fund its liability to the employee would be capped pincite weeks the reserve would not extend beyond a two year period the fund is primarily funded by annual assessments against self- insured employers and insurance carriers subject_to the act on each calendar_year dol makes an estimate of the probable expenses of the fund for the year the estimated amount is then prorated among employers and carriers by assessment the assessment formula to allocate estimated expenses of the fund to insurers and employers has two parts the first part is the ratio of the workers’ compensation postn-109082-14 payments made by the specific employer or carrier to all payments made by all employers and carriers the second part of the ratio is the payments made by the fund attributable to the specific employer or carrier related to the second injury claims to all payments made by the special fund with respect to all employers and carriers the two ratios are then added and the sum is divided by two resulting in an average ratio for that employer or carrier insurance_company has been reporting the estimated future assessments from the fund on its annual_statement approved by the national association of insurance commissioners naic in computing its taxable_income under sec_832 insurance_company has been including an amount allocable to an estimated value of this assessment in unpaid_losses under sec_832 by multiplying its earned premiums subject_to the act by a percentage based on insurance company’s historical experience regarding the amount of the assessments ultimately paid the supplied facts do not indicate what portion of the estimated assessment is allocable to each part of the assessment formula it appears that litigation over this issue may be appealable to the united_states court_of_appeals for the seventh circuit law and analysi sec_1 unpaid_losses under sec_832 the information submitted indicates that insurance_company is an accident_and_health_insurance company taxable under part ii of subchapter_l of the code insurance_companies subject_to tax under sec_831 of the code are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into account in gross_income is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners the term underwriting_income is defined in sec_832 as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that the term losses_incurred means losses_incurred during the taxable_year on insurance contracts and it is generally computed as follows i from losses paid during the taxable_year deduct salvage and reinsurance recovered during the taxable_year ii to the result so obtained add all unpaid_losses on life postn-109082-14 insurance contracts plus all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deduct all unpaid_losses on life_insurance plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year and iii to the results so obtained add estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year and deduct estimated salvage and reinsurance recoverables as of the end of the taxable_year sec_1_832-4 of the income_tax regulations the regulations states that e very insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the deduction for ‘losses incurred’ which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses for purposes of the naic annual_statement ssap guaranty fund and other assessments requires the taxpayer to charge the fund assessment to expenses taxes licenses and fees taxpayer accrues a liability when the assessment has been imposed or is probable the event obligating the reporting entity to pay the imposed or probable assessment has occurred and the amount of the estimate can be reasonably estimated the fund assessments are not reported as a loss incurred under the guidance of ssap unpaid claims losses and loss adjustment expenses in 135_tc_543 aff’d in part rev’d in part 698_f3d_357 7th cir the tax_court held that amounts allocable to extracontractual damages were not included in unpaid_losses the seventh circuit sustained that holding to the extent it applied to a ‘punitive damages’ component of unpaid_losses the appellate court instructed that sec_832 is grounded on the guidance provided by the naic as a whole not any auditor or regulator state farm f 3d pincite as such before the seventh circuit the controlling methodology is that the naic- approved annual_statement provides the rule for computing deductible loss_reserves under sec_832 at least where the naic has in fact provided a rule f 3d pincite even so the court recognized that this deference is not absolute that there could be a conflict between an naic prescription and the requirements of the code f 3d pincite n5 here the estimated future assessments from the fund do not represent a fair and reasonable estimate of only actual unpaid_losses incurred by insurance_company during the taxable_year because these assessments do not serve to satisfy an obligation of insurance_company to indemnify a customer for a loss suffered by that customer insurance company’s methodology of calculating these future assessments by multiplying the premiums earned on contracts subject_to the act by a percentage indicates the fund assessments do not bear a direct relationship to actual losses_incurred by insurance_company furthermore the applicable annual_statement accounting procedures treat these items as expenses rather than claims therefore the applicable naic guidance does not instruct that these assessments are to be included in loss_reserves cf state farm f 3d pincite postn-109082-14 accordingly insurance_company is not allowed to include the estimated future assessments in unpaid_losses the amount of unpaid_losses reported by insurance_company must be adjusted to reflect a fair and reasonable estimate of insurance company’s actual unpaid_losses without regard to the amount of any future assessment ordinary and necessary expenses under sec_162 under sec_832 an insurance_company is allowed a deduction for all ordinary and necessary expenses_incurred as provided in sec_162 relating to trade_or_business_expenses see eg state farm t c pincite the service recognizes that the assessments themselves are ordinary and necessary expenses accordingly when incurred under sec_461 they are deductible under sec_832 as provided in sec_162 conclusion sec_1 estimates of future annual assessments by the fund may not be included as unpaid_losses under sec_832 such assessments are ordinary and necessary business_expenses under sec_832 as provided in sec_162 no opinion is expressed or implied regarding any issue or argument other than the conclusions contained herein this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions insurance_company argues that no adjustment to its unpaid_losses is appropriate because even without regard to the portion of the unpaid_losses allocable to the future assessments the total amount of unpaid_losses initially reported is a fair and reasonable estimate of insurance company’s liability for claims that it will be required to pay in future years that is that the portion allocable to the future assessments is so minimal that the amount initially reported remains a fair and reasonable estimate see eg acuity v commissioner tcmemo_2013_209 we offer no opinion on the appropriateness of any amount to be reported by insurance_company as unpaid_losses should insurance_company amend its computation of taxable_income to remove the portion of unpaid_losses allocable to the future assessments insurance_company has not advanced a theory other than inclusion in unpaid_losses to support the conclusion that the future assessments are properly deducted on an estimate basis
